Citation Nr: 1224420	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  01-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability (neck).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected lumbar spine disability.

6.  Entitlement to service connection for a right foot disability, to include as secondary to the service-connected lumbar spine disability.

7.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected lumbar spine disability.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for disabilities of the bilateral upper extremities, claimed as bilateral carpal tunnel syndrome (CTS).

10.  Entitlement to a rating in excess of 10 percent prior to November 3, 2006 and to a rating in excess of 30 percent from November 3, 2006 for service-connected asthma.

11.  Entitlement to an initial compensable rating and a compensable rating from July 1, 2006 for a service-connected right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated September 2003, March 2004, and April 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2005.  A transcript of the hearing has been associated with the claims file.

The Veteran has filed several claims (as noted above) at different times in the appeals process, making the full and complete adjudication of this case complex.  The Board remanded the issues of entitlement to an increased rating for service-connected asthma and service-connected right thumb disability in August 2005 for additional development.  That development was completed.  In June 2009, the Board remanded this case for additional development of other claims, which has been completed.  Notably, in the June 2009 remand, the Board failed to indicate that the claims seeking service connection for a cervical spine, left shoulder, and right foot disability had been subject to a September 2002 rating decision.  The Veteran did not appeal that decision or submit pertinent evidence within one year of that decision; therefore, it became final.  

The current claims seeking service connection for a cervical spine, left shoulder, and right foot disability were filed in April 2004.  Therefore, since the denial of service connection became final in September 2003, the Board must address whether new and material evidence has been submitted so that the claims can be reopened for consideration on the merits.  The issues have been clarified as noted on the title page.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for a cervical spine disability, left shoulder disability, right foot disability, erectile dysfunction, and bilateral upper extremity disabilities claimed as CTS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left shoulder, neck, and right foot disabilities in a September 2002 rating decision; the Veteran did not appeal.

2.  Evidence received since the September 2002 rating decision is material as it raises a reasonable possibility of substantiating the claims.

3.  The Veteran does not have a current left ankle disability.

4.  The Veteran's asthma more nearly approximates the criteria for a 30 percent rating for the entire pendency of his claim as it appears that he has needed daily inhalational medications; his condition has not required three or more courses of systemic corticosteroids per year.

5.  Considering the Veteran's limitation of function and range of motion of the right thumb due to pain, the disability picture more closely approximates the criteria for an initial 10 percent rating and for a continued 10 percent rating from July 1, 2006.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service connection for cervical spine, left shoulder, and right foot disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the September 2002 rating decision that denied service connection for cervical spine, left shoulder, and right foot disabilities and those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  The criteria for a 30 percent rating prior to November 3, 2006 have been met while the criteria for a rating in excess of 30 percent from November 3, 2006 for service-connected asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.97, DC 6602 (2011).

5.  The criteria for a 10 percent rating for the service-connected right thumb disability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5224, 5228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for left shoulder, neck, and right foot disabilities in a September 2002 rating decision.  The Veteran was advised of his right to appeal.  No pertinent evidence was received within one year of the denial of these claims.  38 C.F.R. § 3.156(b).  The next communication regarding these issues was received in April 2004, more than one year after the September 2002 rating decision.  Therefore, the September 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Since the September 2002 rating decision, the Veteran has submitted new and material evidence for each of his claims.  Specifically, he submitted a letter in April 2004 from his VA provider indicating that his left shoulder, neck, and right foot pain dated back to service.  Therefore, since the evidence is new to the record and material to the issue of whether the disabilities are related to service, the Board finds that the claim must be reopened.  To this extent, the appeal is granted.

Briefly, since the Veteran's claims have been reopened, any deficiency in VA's duties to notify and assist per Kent v. Nicholson, 20 Vet. App. 1 (2006), or otherwise, is not prejudicial to the Veteran and will not be further discussed. 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Veteran seeks service connection for a left ankle disability.  Service treatment records (STRs) do not show that he suffered a left ankle disability during active service.  Subsequent treatment records show at most, complaints of ankle pain.

In the Veteran's favor is a letter from his VA physician stating that he and others have treated the left ankle pain which had onset during service.  Unfortunately, a diagnosis of the left ankle problem or disability was not provided, undermining the doctor's viewpoint.  The Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Further supporting a finding of no disability is the January 2012 VA examiner's opinion that the Veteran did not suffer a disability of the left lower extremity.  He stated that the Veteran had no complaints regarding the left lower extremity, providing factual evidence against his own claim.  The examiner reviewed the claims file and performed a thorough evaluation of the Veteran's joint; therefore it is adequate for rating purposes.

The Board has reviewed the statements from the Veteran; however, it does not appear that he provided any argument or facts surrounding his alleged left ankle disability.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Consequently, without a current disability, service connection for a left ankle disability cannot be granted.  The benefit of the doubt rule is not for application.  The appeal is denied.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Asthma

Under Diagnostic Code (DC) 6602, a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, DC 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations require post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to DC 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.  In this case, the most favorable results to the Veteran are the pre-bronchodilator results.

A June 2002 PFT test showed FEV-1 was 97 percent predicted while FEV1/FVC was 84.  Bronchodilators were not used since the PFT was within the range of normal.  In December 2002, the Veteran sought emergency treatment for an asthma attack.  He called an ambulance and was treated for shortness of breath.  He was in no obvious distress and was transported to the hospital for non-emergent follow-up.

The Veteran had a VA examination in August 2003.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore the examination report is adequate for rating purposes.  He noted that his symptoms were worse in the winter but flared-up periodically.  He was hospitalized about a month prior for an attack.  He had montelukast tablets for his asthma as well as flunisolide.  He used an albuterol inhaler as needed and requires periodic prednisone dose packs.  He was seeing his physician about once every four months.  Spirometry results showed FEV-1 at 88 percent predicted and FEV1/FVC at 82.  The PFT test showed FEV-1 at 91 percent predicted and FEV1/FVC at 83 post bronchodilator.

A February 2004 VA treatment record states that the Veteran's asthma was controlled while a July 2006 record notes mild, infrequent asthma symptoms.

The Veteran had a VA examination November 2006.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore the examination report is adequate for rating purposes.  The PFT test showed FEV-1 at 90 percent predicted post-bronchodilator.  Pre-bronchodilator and the FEV1/FVC test results were not provided.  During the examination the Veteran reported intermittent wheezing.  Symptoms were worse in the winter and in cold, damp weather.  He had not been hospitalized and had not sought emergency care for his asthma in the prior year.  Medications included Singulair once daily and formoterol fumarate twice daily.  He also had an albuterol inhaler that he used each evening.  He rarely required a prednisone pack.  He saw his physician about once every four months.

The Veteran had another VA examination in January 2012.  It does not appear that the VA examiner reviewed the claims file; however, because the issue concerns the current severity of the disability, review of the claims file is not necessary and the examiner's failure to review the claims file is not prejudicial to the Veteran.  Pre-bronchodilator results showed FEV-1 at 96 percent predicted and FEV1/FVC at 92 percent predicted.  Post-bronchodilator FEV-1 was 94 percent predicted and FEV1/FVC had no change.  Noted was a history of asthma attacks in the prior year and that he required less frequently than monthly follow-up care.  Further, the examiner stated that the Veteran suffers emphysema which is more limiting than asthma because the emphysema resulted from 40 years of smoking, over-riding the asthma condition.  Therefore, he has dyspnea on exertion.  Testing showed a clear lung examination without expiratory wheeze.  The condition has no impact on his ability to work.  The examiner stated that the asthma condition is stable.

The Board has also considered the Veteran's March 2005 testimony.  At that time, he stated that he had been placed on two different kinds of inhalers and a medication.  Originally he was taking Albuterol but then needed to take a daily Combivent inhalation aerosol and Albuterol.  He uses one inhaler once per day and the other twice per day.  He stated that his doctor prescribed a steroid inhaler the day before his hearing and that he was prescribed oral corticosteroids at least three times in the past year.  He also took a daily montelukast pill.  He reported two past acute asthma attacks.  As for impact on daily life, he can walk less than a block before his asthma becomes a problem.  Some days he wakes up wheezing and with congestion.  He has several bad days from October through March.

In this case, the Board finds that the Veteran should be granted a 30 percent rating for his service-connected asthma for the duration of his appeal period.  Specifically, he noted his inhalers and multiple medications during his August 2003 VA examination and during his March 2005 hearing, both of which are clearly dated prior to the November 2006 VA examination.  Further, the Board finds that the Veteran's symptoms have been relatively consistent or stable during the pendency of the claim and finds that the symptoms are best classified under the criteria for 30 percent.

A rating in excess of 30 percent is not warranted for any period because the evidence fails to show that FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  While the Veteran claims to have been prescribed corticosteroids at least three times per year, the evidence does not show the prescription of systemic corticosteroids at least three times per year.  Thus, the criteria for a rating in excess of 30 percent have not been met.

Consequently, the Board finds that the 30 percent rating should be assigned for the duration of the claim, i.e. since the filing of the increased rating claim.  A higher rating is not warranted at this time.  In this regard, it is important for the Veteran to understand he is service connect for asthma, not for the residuals of his smoking many years after service, and for the residual disability that this has clearly caused (it is only in granting the Veteran the benefit-of-the-doubt that the Board's grant is possible as there is significant evidence against the Veteran's claim, as cited above).  To this extent the appeal is granted.

B.  Thumb

The RO granted service connection for the Veteran's right thumb disability in a September 2003 rating decision and assigned a 0 percent (noncompensable) rating under Diagnostic Code (DC) 5299-5224, effective October 25, 2000.  38 C.F.R.        § 4.71a.  He had surgery on his right thumb in April 2006 and was granted a total disability rating from April 21, 2006 until July 1, 2006.  Thus, he seeks an initial compensable rating and a compensable rating from July 1, 2006.

The use of DC 5299 indicates that the Veteran's right thumb disability is currently rated by analogy.  Disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 5224, pertaining to ankylosis of the thumb, provides for a 10 percent disability evaluation when there is favorable ankylosis of the major or minor thumb.  A 20 percent disability evaluation is warranted for unfavorable ankylosis of the major or minor thumb.  A note following Diagnostic Code 5224 provides that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a: (1) Ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; (3) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis.  38 C.F.R. § 4.71a.  Unfortunately, none of the evidence shows that the Veteran's right thumb has suffered favorable or unfavorable ankylosis at any time during the pendency of his claim.

Potentially applicable as of August 26, 2002 is DC 5228 for limitation of motion of the thumb.  38 C.F.R. § 4.118.  In this case, the criteria for rating disabilities of individual fingers of the hand were revised effective August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002).

Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002).  Under the rating criteria that became effective August 26, 2002, these Diagnostic Codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2011).

Under DC 5228, limitation of motion of the thumb provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran had a VA examination in May 2001.  He is right handed.  He complained of constant pain and said he had problems with prolonged gripping and writing.  The right thumb examination revealed a bony prominence at the proximal first metacarpal.  His grip strength was diminished by 25 percent.

An August 2003 VA examination shows continued complaints of pain and problems with grip strength.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore the examination report is adequate for rating purposes.  The examination revealed a bony prominence behind the right thumb and some tenderness to palpation at the base of the thumb.  The Veteran had some difficulty touching his the palmar crease with his thumb.  His thumb was about a fourth to one inch from the palmar crease.  He had some decrease in extension of the thumb but no redness or acute inflammation.  The examiner found no neurological deficits.  

In May 2004, the Veteran had arthroscopy of his right wrist and thumb to evaluate it, debride synovitis, and provide thermal shrinkage of the volar capsule.  A week after surgery he complained of numbness around the base of the thumb.  He was provided with a splint and was instructed on how to perform exercises for his fingers to increase ROM.  In August 2004, he had good ROM of the thumb and hand and had good grip strength.  Light touch sensation was intact but it was decreased to absent on the radial side of the thumb.  The wound was well healed.  He noted some pain with full extension of his thumb.

In November 2004, he reinjured his thumb when bumping against a wall.  He had good ROM but strength was weak.  Light touch sensation was intact.  He also had mild tenderness on the ulnar aspect of the MP joint.  He was advised to splint the finger and perform strengthening exercises.  In December 2004, he complained of continued mild subluxation and pain; however, his doctor noted that symptoms had improved.

A February 2005 evaluation shows that the Veteran was status post thermal modification of the right thumb carpal metacarpal (CMC) joint volar ligament on May 18, 2004.  He continued to have problems with subluxation of the CMC joint, pain, and weakness of grip strength.  The examination revealed tenderness of the CMC joint with continued moderate subluxation dorsally.  He had fairly good range of motion (ROM).  The diagnosis was moderate subluxation of the right CMC joint with pain, status post thermal modification of the right volar ligament.

During his Board hearing in March 2005, the Veteran testified that he was supposed to have surgery to repair his thumb and that his thumb condition has interfered with the overall function of the hand.  He cannot shake hands, use hand tools, or engage in normal daily activities that involve the hand.  He cannot lift more than 5 pounds

In April 2006, the Veteran had surgery on his right thumb.  The preoperative and postoperative diagnosis was right thumb CMC arthritis with joint subluxation.  The procedure was a right wrist trapeziectomy with LRTI.  The Veteran was granted a temporary total disability rating for this surgery and recovery period.

In October 2006, the Veteran reported occasional pain as well as weakness of grip.  He had full ROM and could touch the base of the small finger with his thumb.  He had no pain with movement of the thumb but had pain with axial compression and passive rotation.

The Veteran had a VA examination in November 2006.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore the examination report is adequate for rating purposes.  The examiner noted the Veteran's April 2006 surgery.  The preoperative diagnosis was right hand thumb CMC joint arthritis.  The surgery was a right thumb trapeziectomy and LRTI.  Strength had improved in the right hand but his grip was still weak and he had continued thumb pain.  The condition hindered his ability to write, drive, and lift heavy objects with his right hand.  The examination showed that he could touch the base of his fifth finger with his thumb.  ROM testing showed he could come within 1 cm of the palmar crease.  There was no additional limitation of ROM with repetitive use but he had pain.  The examiner noted that the Veteran had been unemployed since 1997 due to his neck condition, not his thumb.  Thus he found that the thumb had no effect on occupation.

A May 2007 treatment record shows that the right basal thumb arthritis had significantly improved, but he still complained of occasional aches, some numbness and tingling of the ulnar nerve of the hand, and mild weakness.  Examination revealed tenderness, some diminished strength, and mild atrophy of the intrinsics and hypothenar region.  

A July 2009 treatment record shows continued complaints of pain which was exacerbated when using a cane in the right hand, grasping heavy items, and turning door handles.  He had limited ROM with pain on compression and rotation.  The impression was failed trapeziectomy and ligament reconstruction.  A custom-molded splint was ordered.

The Veteran had a VA examination in November 2009.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore the examination report is adequate for rating purposes.  The Veteran noted continued discomfort in the wrist and metacarpals, not the thumb.  All fingers reached the midpalmar crease.  He complained of subjective hyperesthesia on the right thumb and forefinger.  The examiner noted that the Veteran did not have significant complaints regarding his thumb but had complaints regarding his wrist.  While he complained of hyperesthesia, testing did not support his claim.  

In January 2012, the Veteran had a VA examination.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore the examination report is adequate for rating purposes.  He noted continued pain.  The examination revealed limitation of motion of the thumb, noting a gap of less than one inch between the thumb pad and fingers.  In the addendum, the examiner stated that there was no gap between any finger and the mid palm crease.  The examiner found no additional limitation of motion with repetitive testing.  He noted weakness, limited ROM, excess fatigability, incoordination, pain on movement, and deformity.  The thumb was not ankylosed. 

As noted above, the Veteran seeks an initial compensable rating for his right thumb disability.  Based upon the DeLuca criteria and the Veteran's complaints of pain and weakness of the joint, the Board finds that he is entitled to an initial rating of at least the minimum 10 percent rating under 38 C.F.R. § 4.71a, DC 5299-5224.

As of August 26, 2002, the criteria for ratings based upon limitation of ROM became effective, 38 C.F.R. § 4.71a, DC 5228.  Under this diagnostic code, a 10 percent rating is warranted when there is a gap from one to two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  For a rating in excess of 10 percent, the evidence must show a gap of more than two inches (5.1 cm) between the thumb pad and fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.

Unfortunately, the Veteran does not meet the schedular criteria for a 20 percent rating under DC 5228 as the medical evidence shows that in August 2003, he had difficulty touching his thumb to his palmar crease, with his thumb lacking about a fourth to one inch.  The evidence does not show a gap of more than two inches between the thumb pad and fingers with the thumb attempting to oppose the fingers.  Even considering his complaints of pain, weakness of grip and other DeLuca criteria, the Board finds that he meets, at most, the criteria for the minimum 10 percent rating under DC 5228.  Therefore, a rating in excess of 10 percent is not warranted under DC 5228.

Notably, the Veteran cannot be granted two 10 percent ratings for the same disability.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, an evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Consequently, the Board finds that the Veteran is entitled to an initial 10 percent rating under DC 5299-5224.

Next, the Board finds that the Veteran is entitled to a continued 10 percent rating from July 1, 2006.  Simply, the evidence does not show the limited motion warranted for an increased rating.  Notably, the January 2012 VA examination states that the Veteran had a gap of less than one inch between his thumb pad and fingers.  This small gap is noncompensable under DC 5228.  Thus, the continued 10 percent rating under DC 5299-5224 is warranted based upon the DeLuca criteria and his continued complaints of pain, mild limitation of motion, and weak grip.

The Board has considered the Veteran's statements and testimony but finds that the evidence fails to support the assignment of a higher rating at this time.  Should the Veteran's condition worsen, he should reapply for increased benefits.  As such, the evidence supports the assignment of an initial 10 percent rating and the continuation of the 10 percent rating from July 1, 2006 under DC 5299-5224.  To this extent, the appeal is granted.

C.  Extraschedular Evaluations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board has already considered nonschedular factors such as the DeLuca factors and impact on activities of daily living when assigning disability ratings in this case.  While the Veteran is unemployed, his unemployment is due to his non-service-connected neck disability, not his asthma or right thumb.  Accordingly, the Board finds that the currently assigned schedular criteria adequately compensate the Veteran's symptomatology as presented throughout the pendency of his claim.  As such, referral for and extraschedular rating is not warranted at this time.

IV. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Briefly, since the Veteran's claims for service connection for a cervical spine disability, left shoulder disability, and right foot disability have been reopened, any deficiency in VA's duties to notify and assist per Kent v. Nicholson, 20 Vet. App. 1 (2006), or otherwise, is not prejudicial to the Veteran and will not be further discussed. 

For the claim seeking service connection for the left ankle, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

For the claim seeking an increased rating for the right thumb, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Finally, for the claim seeking an increased rating for service-connected asthma, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted copies of records and statements.  In March 2005, he was provided an opportunity to set forth his contentions regarding his thumb and asthma claims during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations as described above and which have been deemed adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the petition seeking to reopen the claims for entitlement to service connection for left shoulder, neck, and right foot disabilities are reopened, and to this extent, the claims are granted.

Service connection for a left ankle disability is denied. 

A 30 percent rating prior to November 3, 2006 for service-connected asthma is granted.

An initial 10 percent rating and continuation of the 10 percent rating from July 1, 2006 for a service-connected right thumb disability is granted.


REMAND

The Board wishes to address the Veteran's claims in a timely manner.  During the pendency of this appeal, however, the Veteran has raised various new claims.  Most recently, after the June 2009 Board remand, the Veteran perfected an appeal for his claims seeking service connection for erectile dysfunction (ED) and bilateral carpal tunnel syndrome (CTS).  In his new substantive appeal, VA Form 9, and in his representative's statement, the Veteran indicated his desire for a videoconference hearing.  

This presents a complex situation for the Board:  Since that hearing has not been scheduled, the new claims for entitlement to service connection for ED and bilateral CTS must be remanded for the scheduling of a videoconference hearing before a member of the Board.  A separate docket number may need to be established in order to address these new claims separately. 

The Veteran seeks service connection for a cervical spine disability, left shoulder disability, and right foot disability, each to include as secondary to his service-connected lumbar spine condition.  Unfortunately, the VA examination reports provided in January 2012 do not address the right foot or indicate whether any of the conditions have been caused or aggravated by the service-connected lumbar spine disability.  

Regarding the right foot, past treatment records indicate a diagnosis of hallux valgus and corns.  Consequently, the Board finds that a remand is warranted for a VA examination of the foot.  In addition, the January 2012 examiner should be asked to provide an addendum opinion addressing whether the lumbar spine disability caused or aggravated the cervical spine and/or left shoulder disability.

Finally, some treatment records indicate that the Veteran is in receipt of income from the Social Security Administration (SSA).  The records are not clear if he is actually receiving funds from SSA and, if so, whether the funds are for disability.  Since he has repeatedly noted that he is disabled and unable to work due to his neck, the Board finds that it would be prudent to ascertain whether the Veteran is in receipt of SSA disability income.  In this regard, SSA records would not provide a basis to grant any of the claims fully adjudicated by the Board at this time, as cited above.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he is in receipt of disability benefits from the Social Security Administration.  If so, obtain SSA records and associate them with the claims file.

2.  Ask the January 2012 VA examiner to provide addendum opinions addressing the relationship between the Veteran's service-connected lumbar spine disability and the cervical spine and left shoulder disabilities.  The claims file and a copy of this remand must be provided to the examiner and he must indicate review of these items in the addendum examination report.

Specifically, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's cervical spine and left shoulder disabilities were caused or aggravated by his service-connected lumbar spine disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability.

All opinions must be supported by clear rationale.  A mere conclusion and recitation of facts is not sufficient.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right foot disability.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should identify any disability of the right foot and opine whether it is at least as likely as not (50 percent or more probability) that the right foot disability, if any, had onset during service or was caused or aggravated by his service-connected lumbar spine disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability.

All opinions must be supported by clear rationale.  A mere conclusion and recitation of facts is not sufficient.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

5.  Following the above, schedule the Veteran for a videoconference hearing before the Board on the issues of entitlement to service connection for ED and CTS, in the order that this new request has been received regarding these new claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


